Order entered August 22, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00799-CV

 STRATA BV SWD, LLC; BVCITI, LP; BVCITI GP, LLC; BV PARTNERS, LP; BV
PARTNERS GP, LLC; THOMAS A LEISER; PRYOR BLACKWELL; AND CHARLES
                      A. ANDERSON, Appellants

                                               V.

                          MARATHON OIL COMPANY, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-14153

                                           ORDER
       Before the Court is appellants’ August 20, 2019 unopposed motion to extend briefing

deadline by seven days. Appellants explain the “parties are currently working to schedule a

mediation.” We GRANT the motion and ORDER either the brief or a status report concerning

the mediation be filed no later than August 27, 2019.


                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE